Title: From George Washington to Major General Benjamin Lincoln, 26 October 1777
From: Washington, George
To: Lincoln, Benjamin



Dear Sir
Head Quarters 15 Miles from Philada 26th October 1777

It gives me great pleasure to find by yours of the 20th that you are likely to save your leg, and that you think you will be able to take the Feild in the Spring, should there be occasion. I congratulate you upon the glorious termination of the Campaign against Genl Burgoine, which I hope will, in its consequences, free us from all our oppressors.
Ever since the Enemy got possession of Philadelphia their whole attention has been paid to reducing the Forts upon Delaware and endeavouring to remove the Chevaux de frize. After near a months work they removed two of the lower Chevaux de frize, thro’ which opening, six of their ships of War passed upon the morning of the 22d and began a most furious cannonade upon Fort Mifflin and our Ships and Gallies at the upper Frize, but they were so warmly opposed that they were obliged to sheer off. In going down, a 64 Gun Ship run on ground, she took fire and blew up. Our Galleys overtook and destroyed a Frigate. The remainder made the best of their way down.
The day following, Count Donop with about 1200 men attempted to carry our Fort at Red Bank on the Jersey Shore, by storm; he was repulsed with the loss of about 400 killed and wounded, among the latter the Count himself, who is prisoner. Since this they have remained tolerably quiet by land and Water. Genl Howe has withdrawn himself

within his lines thrown round Philadelphia. I observe by the terms of Genl Burgoines Capitulation that an exchange of prisoners may probably take place, if so the number of Officers taken in his Army will liberate all ours. In that case, Mr Douglas your Aid de Camp will ⟨soon⟩ be redeemed. But if this exchange should not take place, you may depend that Mr Douglas shall be called for as soon as it comes to his turn: For I have made it an invariable rule to give a preference to those who have been longest in Captivity. I most sincerely wish you a speedy and effectual Cure as I am with great Regard Dear Sir yr most obt Servt

Go: Washington

